Case 4:20-cv-00172-AWA-RJK Document 12 Filed 11/05/20 Page 1 of 2 PageID# 158




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JEFFREY K FREMEAU,

              Plaintiff,

V.                                                  Civil Action No. 3:20CV714


ALLIED INTERSTATE LLC,et aL,

              Defendants.


                                         ORDER
                    (Transferring Case to Newport News Division)

       THIS MATTER is before the Court on Plaintiffs Motion to Transfer Venue(ECF

No. 10). Plaintiff seeks to transfer this case as the events underlying the Complaint took

place in the Newport News Division. (ECF No. 11 at 3-4.) Defendants do not object to

the transfer. (Id at 4.) While Defendant Allied Interstate LLC has filed a Notice of

Suggestion on Pendency of Bankruptcy(ECF No. 5)and an automatic stay may be

entered pursuant to 11 U.S.C. § 362, a motion to transfer venue does not affect any such

stay. See MTGLQ Inv'rs, LP v. Guire, 286 F. Supp. 2d 561, 563(D. Md.2003)(holding

that a motion to transfer venue is not a continuation of action under § 362 as it does not

affect the stay's primary purpose to shield the debtor from the financial burden of

litigating during bankruptcy). Upon due consideration and finding it appropriate to do so,

this Court GRANTS the Motion.

       It is HEREBY ORDERED that the Clerk TRANSFER this case to the Newport

News Division for reassignment. The Initial Pretrial Conference scheduled for
Case 4:20-cv-00172-AWA-RJK Document 12 Filed 11/05/20 Page 2 of 2 PageID# 159




December 3, 2020 is CANCELED.

        The Clerk is directed to send a copy ofthis Order to all counsel ofrecord.

        It is so ORDERED.




                                                 Henry E. Hudson
                                                 Senior United States District Judge

Date:
Richmond, VA
